EXHIBIT 10.2

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT (the “Third Amendment”) is made and entered into as of
December 2, 2016, by and among EDGEWATER TECHNOLOGY, INC., a Delaware
corporation (the “Company”) and DAVID CLANCEY (“Employee”).

RECITALS

WHEREAS, Company and Employee entered into that certain Employment Agreement
dated June 12, 2007 (the “Employment Agreement”) for a term commencing on
June 12, 2007 and continuing through December 31, 2010; and

WHEREAS, Company and Employee by their First Amendment to Employment Agreement
agreed to extend the term of the Employment Agreement through December 31, 2013;
and

WHEREAS, Company and Employee by their Second Amendment to Employment Agreement
agreed to extend the term of the Employment Agreement through December 31, 2016;
and

WHEREAS, Company and Employee now desire again to extend the term of the
Employment Agreement for a period of (1) year; and

WHEREAS, all capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Employment Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows:

1. The term of the Employment Agreement is extended for an additional term
commencing on January 1, 2017 and continuing until December 31, 2017, unless
terminated sooner in accordance with Sections 5 or 6 of the Employment
Agreement.

2. Section 3.1 of the Employment Agreement is amended and restated as follows:

Base Salary. The Company shall pay to Employee a Base Salary at the rate of
$400,000.00 per annum through the expiration of the term, payable bi-weekly as
per normal pay practices of the Company. Such Base Salary shall be subject to
increase based upon review by the Compensation Committee of the Company (the
“Committee”) from time to time.



--------------------------------------------------------------------------------

3. Section 5 of the Employment Agreement is amended by adding the following new
subsection 5(c)(iii):

For purposes hereof, the failure of the Company, at any time subsequent to
December 2, 2016, to renew this Agreement upon all of the same terms and
conditions set forth in this Agreement for a period of at least one (1) year
shall be deemed to be a termination by the Company of the Employee pursuant to
Section 5(a)(iv) above and as a termination which is not for Cause; and, in such
event, upon the expiration of the Term of this Agreement, Employee shall be
entitled to all of the benefits specified in Section 5(c)(ii) or Section 6(a)of
this Agreement, as applicable. The foregoing provision shall not be applicable,
and the Employee shall not be entitled to Severance Benefits if this Agreement
is terminated by the Company for Cause prior to the expiration date of this
Agreement.

4. Except as expressly amended as set forth herein, all other terms and
conditions of the Employment Agreement, the First Amendment to the Employment
Agreement and the Second Amendment to the Employment Agreement shall remain in
full force and effect, unaltered and unaffected hereby, and the parties hereby
ratify and confirm their rights and obligations as set forth in said Employment
Agreement, as amended herein.

5. This Third Amendment shall be construed and interpreted in accordance with
the laws of the State of Delaware.

6. This Third Amendment may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Third Amendment by facsimile or PDF shall be effective as delivery of a
manually-executed counterpart of this Third Amendment.

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date first set forth above, intending this document to take effect as a sealed
instrument.

 

COMPANY: EDGEWATER TECHNOLOGY, INC. By:  

/s/ Timothy R. Oakes

Name:   Timothy R. Oakes Title:   Chief Financial Officer EMPLOYEE:

/s/ David Clancey

David Clancey